— Orders, Family Court, New York County, entered June 20, 1975, adjudicating respondent a juvenile delinquent and placing him with the New York State Division for Youth, Title III, unanimously reversed, on the law, the facts, and in the exercise of discretion and the matter remanded for a new dispositional hearing along with such other proceedings, if any, as the Family Court may deem appropriate, without costs and without disbursements. The court at the dispositional hearing continually curtailed testimony and refused repeated attempts of the Law Guardian to examine the respondent and his mother. We are dealing here with a dispositional hearing, and the ultimate decision reached therein by the Court must be based on a preponderance of the evidence (Family Ct. Act, § 745, subd [b]). The right of the juvenile to be heard and to present evidence germane to the outcome of that hearing has just recently been confirmed by our Court of Appeals (Matter of Cecilia R., 36 NY2d 317) and, to that end, we have remanded this matter for a new dispositional hearing in which that right can be vindicated. Concur — Stevens, P. J., Kupferman, Capozzoli, Lane and Nunez, JJ.